Citation Nr: 0025812	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for melioidosis. 

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a skin disorder, 
claimed as boils and fungus.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active service from December 1967 to July 
1969, with service in Vietnam.

This appeal stems from a December 1993 rating action, wherein 
the RO denied service connection for sleep apnea, peripheral 
neuropathy, melioidosis, a skin disorder claimed as boils and 
fungus, and a temporomandibular joint disorder (TMJ).  The RO 
also granted service connection for PTSD, rated at 
10 percent.

In August 1999 service connection for TMJ was granted and 
rated as 10 percent disabling, effective November 24, 1992.  
As such, the matter is no longer on appeal before the Board 
of Veterans' Appeals (Board).  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); 38 U.S.C.A. § 7105(d)(5) (West 1991).

During the pendency of the appeal, the rating for PTSD was 
ultimately increased to 50 percent.  Since a rating in excess 
of 50 percent is possible for the foregoing disability, the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
currently has melioidosis.

2.  A diagnosis of peripheral neuropathy has been made, the 
veteran asserts that the disease is related to in-service 
exposure to Agent Orange, and a private physician has opined 
that there is a good possibility that the peripheral 
neuropathy is related to that herbicide exposure.  The claim 
is plausible.

3.  Diagnoses of skin disorders claimed as boils and fungus 
have been made, the veteran alleges that his skin disorders 
are related to in-service herbicide exposure, and a private 
physician has opined that there is a good possibility that 
the skin disorders are related to that herbicide exposure.  
The claim is plausible.

4.  The medical evidence does not show that the veteran's 
sleep apnea is related to service or to any service-connected 
disability.

5.  For PTSD, the old criteria are more favorable to the 
veteran's claim.  

6.  The veteran's PTSD has been and still is manifested by an 
anxious and concerned mood as well as symptoms of severe 
depression, hypervigilence, anger, isolation, and flashbacks.  
The disorder is productive of severe social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
melioidosis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for 
peripheral neuropathy is well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159(a) (1999).

3.  The claim of entitlement to service connection for a skin 
disorder claimed as boils and fungus is well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159(a) (1999).

4.  The veteran's sleep apnea was not incurred in service or 
related to service or any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.159(a), 
3.303, 3.310 (1999).

5.  The criteria for entitlement to an initial rating to 70 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, Part 4, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for melioidosis, 
peripheral neuropathy, a skin disorder claimed as boils and 
fungus, and sleep apnea.  Service connection may be 
established for a disability resulting from personal injury 
incurred in or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may be granted for certain chronic diseases, including other 
organic diseases of the nervous system, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a)."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is generally required.  Id. at 93.  

In order for such a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998). 

Melioidosis

The veteran asserts that he has melioidosis resulting from 
in-service exposure to asbestos and herbicide chemicals.  
However, review of the competent evidence fails to show a 
current diagnosis of melioidosis.  In fact, the veteran's 
service medical records and post-service VA and non-VA 
treatment reports are negative for any complaints of or 
findings of melioidosis.  Additionally, on VA examination in 
August 1993, clinical findings were normal and the examiner 
found no clear-cut history suggestive of melioidosis.  Given 
the absence of a current disability, the veteran's claim is 
not well grounded and therefore must be denied.  It is also 
noted that the veteran, as a lay person, is not competent to 
render such a diagnosis and etiologically relate it to 
service or any events of service.  Caluza, supra.

Peripheral neuropathy and a skin disorder claimed as boils 
and fungus 

The veteran also seeks service connection for peripheral 
neuropathy and a skin disorder claimed as boils and fungus.  
He maintains that these diseases are related to his in-
service Agent Orange exposure.  

On Agent Orange examination in September 1980 he recalled 
being exposed to chemicals though contaminated water and 
food, C-rations, because he worked in areas that were 
sprayed.  The medical evidence shows that diagnoses of boils 
and peripheral neuropathy have been made, and that a private 
physician has etiologically related the diseases to in-
service herbicide exposure.  In September 1995 a private 
physician wrote that the veteran had expressed concerns about 
his Agent Orange exposure and there was a good possibility 
that the veteran's symptoms were related to that exposure.  
The examiner stated the veteran had peripheral neuropathy of 
the hands with positive Tinel of the right without muscular 
atrophy and with numbness of the medial nerve distribution.  
He also had boils of the face and skin infections, diagnosed 
as chronic folliculitis, occasional boils, and staph of the 
groin area.  VA outpatient treatment reports also show 
treatment for recurrent boils in October 1995.  

Given the foregoing, the evidence shows that the veteran's 
claims are well grounded.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Hodges v. West, 13 Vet. App. 287 
(2000); see also Crombee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The VA therefore has a duty to assist.  To ensure 
that the VA's duty to assist has been fulfilled, the matters 
are addressed in the REMAND portion of the decision.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a).

Sleep apnea

The veteran asserts that his sleep apnea is related to his 
service-connected PTSD.  Service connection is in effect for 
PTSD and in 1997 a private physician indicated that there was 
a stronger than 50-50 change that the veteran's sleep 
disturbance is service related.  Presuming the credibility of 
the evidence in support of the claim, the Board finds that 
the veteran has submitted a well-grounded claim.  The VA 
therefore has a duty to assist.  38 U.S.C.A. § 5107(a).  
After reviewing the evidence, the Board is satisfied that all 
necessary evidence has been received for an equitable 
disposition of the appeal and adequately developed.  Id. 

At the outset, the Board notes that the evidence does not 
support the veteran's claim for service connection on a 
direct basis.  The competent evidence does not show that the 
veteran's sleep apnea had its onset in service or is related 
to any events of service.  With respect to this matter, the 
service medical records are silent and the veteran's 1969 VA 
examination report reveals no significant findings.  The 
evidence shows that the veteran's sleep apnea was initially 
documented in February 1990 after the veteran's December 1989 
sleep study reports were reviewed.  In June 1991 T.G., M.D., 
noted a recent diagnosis of obstructive sleep apnea.  
Thereafter private medical reports and VA reports dated from 
1993 to 1999 show treatment for obstructive sleep apnea 
syndrome.  The reports however make no reference to service.  
Given the foregoing, service connection for sleep apnea on a 
direct basis has not been established.  

The evidence also does not establish entitlement on a 
secondary basis.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  However, in this case 
the probative and persuasive evidence is against the 
veteran's claim.  Except for the veteran's own assessment, 
the medical evidence fails to establish any relationship 
between the veteran's PTSD and sleep apnea.  Indeed, on Agent 
Orange follow-up examination in November 1995 the veteran 
stated that his PTSD makes him eat and his obesity results 
therefrom.  Because of his obesity, he has nocturnal sleep 
apnea.  The assessment was sleep apnea secondary to obesity.  
However, there is no competent medical evidence of record 
etiologically relating his obesity to service or to his 
service-connected PTSD, and the veteran is not competent to 
render such an opinion.  

The Board also acknowledges that in June 1997, R.C.O., M.D., 
stated that the veteran received treatment for PTSD and that 
published articles support that his sleep disturbance 
indicates a stronger than 50-50 chance that his conditions 
are service related.  However, in September 1999 a VA 
examiner wrote there was no reason to believe that there is a 
causal relationship between the veteran's PTSD and sleep 
apnea, which is not a common symptom of PTSD.  The examiner 
explained, although disturbed sleep often does accompany 
PTSD, sleep apnea is a universal disorder and a causal 
relationship cannot be inferred.  Because the record 
indicates that the VA examiner reviewed the veteran's claims 
folder and rendered a medical opinion independent of the 
veteran's historical account, the Board finds that the VA 
examiner's opinion is of more probative value that the 
opinion rendered by the private physician in 1997.  Opinions 
offered by VA examiners based on a review of all the evidence 
on file, that is a longitudinal review of the record, is 
considered to be an important factor in reaching an informed 
opinion.  Owens v. Brown, 7 Vet. App. 429 (1995); see also 
Swann v. Brown, 5 Vet. App. 229 (1993).  Additionally, the 
Board points out that the private examiner submitted no 
substantiating clinical data showing that the veteran's sleep 
apnea (an airway obstructive disorder) versus his sleep 
disturbance (disturbances in the ability to fall and remain 
asleep) is related to his service connected PTSD.  Given the 
foregoing, the preponderance of the evidence is against the 
veteran's claim on a secondary basis as well.  

Finally, the Board acknowledges that the veteran has also 
asserted that his sleep apnea is related to claimed in-
service Agent Orange exposure.  Sleep apnea, however, is not 
a disease included within the list of specified diseases for 
presumptive service connection due to herbicide exposure.  38 
C.F.R. §§ 3.307, 3.309 (1999); see also 38 U.S.C.A. § 
1116(a)(3) (West 1991 & Supp.).  Thus, no consideration for 
service connection based on this statutory presumption is 
warranted.  See Chase v. West, 13 Vet. App. 413 (2000); 
McCartt v. West, 12 Vet. App. 164 (1999).

In September 1995 a private physician wrote that the veteran 
had expressed concerns about his Agent Orange exposure, and 
stated that there was a good possibility that the veteran's 
symptoms were related to that exposure.  Although the 
truthfulness of the veteran's statements are presumed when 
determining well groundedness, this presumption does not 
apply when reviewing, weighing and assessing the credibility 
of the evidence presented when determining entitlement to 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  Here, there is no credible objective evidence of 
record showing that the veteran was exposed to Agent Orange 
while in service.  The Board acknowledges that at his Agent 
Orange examination in 1980 he reported being exposed to 
herbicides by drinking contaminated water and eating C-
rations, but there is no competent evidence of record to 
substantiate his assertions.  In this regard, the service 
medical and administrative records are silent, and as 
previously discussed, the statutory presumption of Agent 
Orange exposure has not attached.  Given the absence of any 
competent evidence substantiating that the veteran was 
exposed to Agent Orange chemicals while in service, the Board 
rejects the veteran's assertions that he was exposed to 
herbicides during service.  Additionally, because it is clear 
that the private physician reached his conclusion based on 
the veteran's historical recollection, the Board finds that 
his medical opinion, regarding the veteran's symptoms, is of 
little or no probative value.  See generally LeShore v. 
Brown, 8 Vet. App. 406 (1995); Swann v. Brown, 5 Vet. App. 
229.  Thus, entitlement to service connection is not 
warranted in this regard.

For the above reasoning, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sleep apnea and it 
is not in equipoise.  38 U.S.C.A. § 5107(b).  The claim is 
denied.  


Increased Evaluation

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all necessary evidence has been received and adequately 
developed.  Id. 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.

Prior to November 7, 1996, when PTSD caused a veteran 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment, a 50 percent evaluation 
was warranted.  A 70 percent rating applied if there was 
severe social impairment and the psychoneurotic symptoms were 
of such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation applied if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish healthy and effective interpersonal 
relationships.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from mental disorders 
contemplates those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
which produce impairment of earning capacity.  
38 C.F.R. § 4.129.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants were 
time lost from gainful work and decrease in work efficiency.  
Great emphasis was placed upon the full report of the 
examiner in describing actual symptomatology.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" was not determinative of the degree of disability, 
but the degree of disability was determined from the report 
and the analysis of the symptomatology and the full 
consideration of the whole history of the disorder.  
38 C.F.R. § 4.130.

The regulations pertaining to the evaluation of psychiatric 
disorders were revised effective November 7, 1996.  Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Under 
the new criteria, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is applicable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

When the law controlling an issue changes after a claim has 
been filed but before the appeals process has concluded, the 
United States Court of Appeals for Veterans Claims (Court) 
has determined that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If a change in the rating schedule has 
occurred, the revised version of the rating schedule cannot 
be applied prior to the effective date of the change, and the 
Board is required to determine which version is more 
favorable to the veteran.  VAOPGCPREC 3-2000.  In this case, 
the old criteria are more favorable to the veteran's claim.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Although there is contradictory evidence of record, when 
applying the benefit of the doubt doctrine, review of the 
evidence overall shows that since service connection has been 
in effect, the veteran's PTSD has been productive of severe 
social and occupational impairment.  Thus, entitlement to an 
increased rating to 70 percent is warranted. 

The Board acknowledges that in December 1993 service 
connection for PTSD was granted and rated as 10 percent 
disabling.  In reaching that determination, the RO 
considered, inter alia, the veteran's August 1993 VA 
examination report, wherein mental status examination was 
normal and the examiner found that the veteran exhibited mild 
symptoms of PTSD including exaggerated startle reaction, 
intrusive memories, and obsessive reliving of many aspects of 
his trauma. 

However, on psychological examination in September 1994 
findings revealed severe depression and preoccupation with an 
hypervigilent, anxious and depressed affect, and anxious 
somewhat apprehensive mood, although the veteran's judgment 
was adequate and insight was at times clear on points.  The 
assessment was PTSD, with a Global Assessment Functioning 
(GAF) of 45.  Additionally, in March 1995 his GAF remained at 
45, and clinical evaluation at that time showed continued 
depression, anxiousness, hypervigilence, and isolation.  
During bad times, the veteran focused on the war and 
experienced hypervigilence, flashbacks, anger, nightsweats 
and withdrawal from society and family.  In good times he 
focused on continued sobriety and working as a plumber.  
During this period the evidence indicates that the veteran 
isolated himself from others even though he continued to work 
as a plumber.  

The Board acknowledges that in April 1996 the veteran's GAF 
increased to 55 and mental status examination reflects that 
his symptoms had improved.  The veteran also remained self-
employed as a plumber and heating contractor.  However, at 
examination the veteran stated that on some days he was just 
an emotional disaster and he continued to have flashbacks and 
difficulty with coping with rain and loud noises.  He also 
avoided others.  Further, although he stated that his 
relationship with his family was satisfactory, he had few 
friends and acquaintances beyond his relatives.  In September 
1996 the veteran's physician documented symptoms of 
flashbacks, hypervigilence, moodiness, anger, depression, 
anxiousness, sleeplessness, and being isolated.  The 
diagnosis was chronic PTSD with a GAF of 35.  The veteran 
continued to isolate himself and he had difficulty going to 
work, although some of his work-related difficulties were 
attributable to physical disorders.  

On examination in February 1997, mental status examination 
showed that the veteran's speech was fluent and logically 
constructed.  He was alert and oriented in all spheres, and 
performed well on mental arithmetic, proverb abstraction, and 
judgment testing and his recall memory was three out of four 
items spontaneously recalled and four out of four with a 
clue.  His insight was fair.  Yet, the veteran remained 
anxious, worried and concerned.  The diagnosis was PTSD, 
moderate to severe, with a GAF of 48.

The evidence then shows that on VA examination in March 1999, 
the severity of the veteran's PTSD symptoms remained moderate 
to severe, with a GAF of 45.  Examination reflected that the 
veteran was jovial although cynical.  His mood was somber and 
tense, and his affect was constricted.  His thought processes 
were logical and thought content showed preoccupations with 
staying within a zone of safety within which he could 
function.  The veteran was oriented in all spheres, and his 
memory, judgment, and insight were unimpaired.  He also 
denied suicidal and homicidal ideation.  After examination, 
the examiner noted that the veteran had a good relationship 
with his spouse and sponsors.  He also continued to be self-
employed in his plumbing and heating business.  The examiner 
then stated that the veteran was able to work to a limited 
degree because of his high intelligence and good planning 
ability which allowed him to work around his symptoms.  The 
examiner said his PTSD considerably hamstrings him in the 
sense of his overall employment.

Under the new criteria, the veteran's PTSD has not been 
productive of occupational and social impairment due to 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical, irrelevant, or 
obscure speech, near continuous panic or depression affecting 
his ability to function effectively, impaired impulse 
control, or neglect of personal appearance and hygiene.  

However, under the old criteria, the evidence is in 
equipoise.  The positive evidence consists of the veteran's 
GAF scores of 45 from 1994 to the present, to include GAF 
scores of 35 in 1996 and 48 in 1997, with his severe 
depression, prolonged periods of isolation from family 
members and inability to work with co-workers, as well as the 
examiners' opinions classifying his PTSD as moderate to 
severe.  Whereas the negative evidence shows that the 
veteran's speech and thought processes remained logical and 
fluently constructed, and he was alert and oriented in all 
spheres.  Given the foregoing and resolving doubt in favor of 
the veteran, the Board finds that a rating to 70 percent is 
warranted.  Since service connection has been in effect, the 
veteran's PTSD symptoms have been and continue to be of such 
severity and persistence that there is severe social and 
industrial impairment.  38 C.F.R. §§ 4.3, 4.7, Part 4, 
Diagnostic Code 9411.

However, there is no clinical evidence of record 
demonstrating that the veteran's PTSD has been or is 
productive of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, showing that the 
veteran was demonstrably unable to obtain or retain 
employment, or showing total occupational or social 
impairment.  In spite of his severe PTSD symptoms, the 
veteran has remained oriented and alert with good speech, 
thought processes, and content.  He also has continuously 
worked as a self-employed plumber and heating contractor and, 
at times, has had satisfactory relations with his family 
members.  Thus, an increased rating in excess of 70 percent 
is not warranted.

Here, the Board is cognizant that Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Id.  However, after reviewing the 
overall evidence of record presented in this case, the Board 
finds that the veteran's disability has been 70 percent 
disabling since service connection has been in effect.  No 
additional consideration in this regard is warranted.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321, have 
been considered.  In this case, there is no evidence of 
frequent hospitalization or marked interference with 
employment that is exceptional so as to preclude the use of 
the regular rating criteria.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to service connection for melioidosis is denied.

The claim of entitlement to service connection for peripheral 
neuropathy is well grounded; to this extent the appeal is 
granted.  

The claim of entitlement to service connection for a skin 
disorder, claimed as boils and fungus, is well grounded; to 
this extent the appeal is granted.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial rating to 70 percent for PTSD is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.


REMAND

As noted above, the veteran has submitted well-grounded 
claims for entitlement to service connection for peripheral 
neuropathy and a skin disorder, claimed as boils and fungus.  
Because of the veteran's statements that he was exposed to 
Agent Orange while in service and his private physician's 
opinion relating his peripheral neuropathy and skin disorders 
to in-service herbicide exposure, the Board is of the opinion 
that additional development is warranted.  A medical opinion 
is required in order to identify what type of peripheral 
neuropathy and skin disorder(s) the veteran currently has and 
to determine whether any of the diseases present are at least 
as likely than not attributable to service or any events from 
service.  

The Board may not rely on its own unsubstantiated medical 
conclusions to refute medical evidence favorable to the 
claimant.  See Watai v. Brown, 9 Vet. App. 441, 444 (1996), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993); see also Green (Victor) v. Derwinski, 1 Vet. App. 121 
(1991).  

In order to extend to the veteran every equitable 
consideration and to ensure that the duty to assist has been 
satisfied, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence which may support his 
contentions.  All pertinent records 
obtained, should be associated with the 
claims folder.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any other physicians or medical 
facilities from which he has been treated 
or evaluated for peripheral neuropathy or 
skin disorder claimed as boils and 
fungus, since service.  The RO should 
also attempt to obtain any additional 
medical reports from the veteran's 
private physician, R.O., M.D.  After any 
further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain any 
pertinent clinical data.  If any records 
are found, the RO should incorporate them 
into the veteran's claims folder.  

3.  Thereafter, the RO should schedule 
the veteran for the appropriate VA 
examinations to determine the current 
nature and extent and etiology of his 
peripheral neuropathy and skin disorder, 
claimed as boils and fungus.  In a 
comprehensive report, and after review of 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should identify what type of 
peripheral neuropathy the veteran has, 
i.e., specify whether the evidence 
supports a diagnosis of acute, subacute, 
or chronic peripheral neuropathy, and 
what type of skin disorder(s) the veteran 
has, i.e., specify whether the evidence 
supports a diagnosis of any acneform 
disorder consistent with chloracne.  The 
examiner should also provide an opinion 
on whether it is at least as likely than 
not that any disorder found is related to 
service or any events from service, 
including Agent Orange exposure.  All 
reasons and rationales for any conclusion 
reached should be discussed.  

The veteran's claims folder must be made 
available to the examiner for review 
prior to the examination. 

4.  The RO should review the additional 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for peripheral 
neuropathy and a skin disorder, claimed 
as boils and fungus, as secondary to 
Agent Orange exposure.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claims remain in a denied status, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should include notice 
of any additional pertinent laws and 
regulations that were used, if 
appropriate, notice of any additional 
medical articles or excerpts used, see 
Thurber v. Brown, 5 Vet. App. 119 (1993), 
and a full discussion of action taken on 
the veteran's claim.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The requisite time to 
respond should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran is informed that if he fails to report for the 
scheduled examination, his claim may be denied.  See 38 
C.F.R. § 3.665 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 


- 14 -


